
	

111 HR 161 IH: Social Security Beneficiary Tax Reduction Act
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 161
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Paul (for
			 himself, Mr. Burton of Indiana,
			 Mr. Gerlach,
			 Mr. Smith of Nebraska, and
			 Mr. Garrett of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  1993 increase in taxes on Social Security benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Beneficiary Tax
			 Reduction Act.
		2.Repeal of
			 increase in tax on Social Security benefits
			(a)In
			 generalParagraph (2) of section 86(a) of the Internal Revenue
			 Code of 1986 (relating to social security and tier 1 railroad retirement
			 benefits) is amended by adding at the end the following new sentence:
			 This paragraph shall not apply to any taxable year beginning after
			 December 31, 2008..
			(b)Conforming
			 amendments
				(1)Paragraph (3) of
			 section 871(a) of such Code is amended by striking 85 percent in
			 subparagraph (A) and inserting 50 percent.
				(2)(A)Subparagraph (A) of
			 section 121(e)(1) of the Social Security Amendments of 1983 (Public Law 98–21)
			 is amended—
						(i)by striking (A)
			 There and inserting There;
						(ii)by striking (i)
			 immediately following amounts equivalent to; and
						(iii)by striking , less
			 (ii) and all that follows and inserting a period.
						(B)Paragraph (1) of section 121(e) of
			 such Act is amended by striking subparagraph (B).
					(C)Paragraph (3) of section 121(e) of
			 such Act is amended by striking subparagraph (B) and by redesignating
			 subparagraph (C) as subparagraph (B).
					(D)Paragraph (2) of section 121(e) of
			 such Act is amended in the first sentence by striking paragraph
			 (1)(A) and inserting paragraph (1).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
